DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I & Species Group 2 (claims 37, 40 & 42-48) in the reply filed on 07/12/2022 is acknowledged.
Claim Objections
Claims 38, 39 & 41 are objected to because of the following informalities:  the status markings are incorrectly presented as claim 38 is non-elected species.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 37, 40, 42 & 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jebrail et al. (WO 2016/197103) in view of Griffiths et al. (US 2015/0258520).
Regarding claim 37, Jebrail et al. teach:
37. A method of performing droplet operations (¶ 00011, 00068) on a droplet at least partially coated in liquid wax (¶ 00021) within an air-matrix digital microfluidic (DMF) apparatus (see Fig. 1 & ¶ 00066, 00017 for example), the method comprising: 
moving, by electrowetting (¶ 00011, droplets moved; hydrophobic layer may decrease wettability of the surface and add capacitance between the droplet and the control electrode, i.e., electrowetting), an aqueous reaction droplet (¶ 00081, aqueous reaction droplet; ¶ 00069, see Fig. 2B-2D “Droplet”) having an outer coating of liquid wax (¶ 00021, wax coating around droplet) within an air gap (¶ 00069, air gap layer) of the air-matrix DMF apparatus which is formed between a first plate (¶ 00069, floor, e.g., first plate of an air gap region) and a second plate (¶ 00011, top (second) plate; parallel plates separated by an air gap; ¶ 00028, air gap formed between first plate and second plate) of the air-matrix DMF apparatus; 
merging (¶ 0005, droplets merged (as part of standard DMF processes)); to form a combined droplet (¶ 00043, combining multiple droplets to form a reaction droplet within the air gap); and 
moving, by electrowetting (as described above), the combined droplet within the air gap (¶ 00023, actuation electrodes, e.g., to move one or more droplets within the air gap).
Jebrail et al. do not explicitly teach merging the aqueous reaction droplet with a carrier droplet comprising an aqueous droplet coated with an oil or an organic solvent.
Griffiths et al. generally teach a high-throughput dynamic reagent delivery system (Title). Further, Griffiths et al. teach merging (Fig. 1, merge reagent droplets 1006 with “reaction chamber” droplet 1032) an aqueous reaction droplet (¶ 0078, emulsion droplets 1032; “reaction chamber droplet” 1032; ¶ 0052, first aqueous droplet) with a carrier droplet (¶ 0069, reagent droplets 1006 dispensed into carrier fluid 1022, interpreted as coated with carrier fluid; ¶ 0063, different reagents may be loaded in each droplet) comprising an aqueous droplet coated with an oil (¶ 0052, second aqueous droplet (i.e., reagent droplets 1006) within (i.e., coated with) fluorocarbon oil).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jebrail et al. with the teaching of Griffiths et al. for the purpose of allowing a high throughput study of a single reagent, such as a drug, across a variety of conditions, such as concentration, and in various combinations also under a variety of conditions, such as multiple combinations of concentrations (Griffiths et al. ¶ 0083).

Regarding claims 40, 42 & 43, modified Jebrail et al. teach:
40. The method of claim 37, wherein moving, by electrowetting (as outlined above), the aqueous reaction droplet comprises transferring the aqueous reaction droplet away from away from a thermal zone (¶ 00021) comprising a wax material (¶ 00021, wax present in thermal zone) so that at least some of the wax is left behind (¶ 00082, reaction droplet may be moved to another region after removing it from the wax covering (interpreted as wax left behind); ¶ 00077, temperature adjustment to remove wax from the droplet).
42. The method of claim 37, further comprising detecting a product within the aqueous reaction droplet or the combined droplet (¶ 00036, detecting a product within the reaction droplet).
43. The method of claim 37, wherein merging the aqueous reaction droplet with the carrier droplet comprises moving one or both of the aqueous reaction droplet and the carrier droplet into contact with each other by electrowetting (¶ 00043, combining multiple droplets to form a reaction droplet within the air gap; ¶ 00011, droplets moved; hydrophobic layer may decrease wettability of the surface and add capacitance between the droplet and the control electrode, i.e., electrowetting; ¶ 00043, droplets (i.e., combined) may be moved while in the air gap space).
Claim(s) 44-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jebrail et al. (WO 2016/197103) in view of Griffiths et al. (US 2015/0258520), and further in view of Pollack et al. (US 2013/0203606).
Regarding claim 44, modified Jebrail et al. do not explicitly teach 44. The method of claim 37, further comprising mixing the combined droplet, wherein the combined droplet comprises a plurality of beads.
Pollack et al. generally teach a method of preparing a nucleic acid library (Title). Further, Pollack et al. teach mixing (¶ 0129, beads kept in suspension by periodic mixing) a combined droplet (¶ 0128, combined droplets with beads), wherein the combined droplet comprises a plurality of beads (¶ 0128, combined with second droplet including beads).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Jebrail et al. with the teaching of Pollack et al. for the purpose of purifying blunt-ended nucleic acid fragments (Pollack et al. ¶ 0008).

Regarding claim 45, modified Jebrail et al. do not explicitly teach 45. The method of claim 44, further comprising immobilizing the beads.
Pollack et al. teach immobilizing the beads (¶ 0128, beads may be immobilized).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Jebrail et al. with the teaching of Pollack et al. for the purpose of permitting execution of a droplet splitting operation, yielding one droplet with substantially all of the beads and one droplet substantially lacking In the beads (Pollack et al. ¶ 0042).

Regarding claim 46, modified Jebrail et al. do not explicitly teach 46. The method of claim 45, further comprising moving the combined droplet away from the immobilized beads. 
Pollack et al. teach moving a combined droplet away from the immobilized beads (¶ 0128, combined droplets may be split to a supernatant droplet and a bead-containing droplet; ¶ 0128, beads may be immobilized).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Jebrail et al. with the teaching of Pollack et al. for the purpose of yielding a supernatant droplet and a bead-containing droplet, and a technique to achieve a desired reduction in contaminants (Pollack et al. ¶ 0128).

Regarding claim 47, modified Jebrail et al. do not explicitly teach 47. The method of claim 46, further comprising re-suspending the immobilized beads within an aqueous droplet.
Pollack et al. teach re-suspending the immobilized beads within an aqueous droplet (¶ 0091, beads re-suspended in a subsequent droplet; ¶ 0038, droplets may be aqueous).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Jebrail et al. with the teaching of Pollack et al. for the purpose of multiple wash cycles (Pollack et al. ¶ 0114).

Regarding claim 48, modified Jebrail et al. do not explicitly teach 48. The method of claim 44, further comprising separating the beads from the combined droplet by moving a magnetic field away from the combined droplet to magnetically draw the beads away from the combined droplet.
Pollack et al. teach separating the beads from the combined droplet (¶ 0128, combined droplets with beads) by moving a magnetic field (¶ 0032, magnetic field attracts beads) away from the combined droplet to magnetically draw the beads away from the combined droplet (¶ 0018, separating immobilization beads to yield a droplet; ¶ 0044, transporting away from magnetic field, magnetic field may be moved towards or away from the droplet).
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify Jebrail et al. with the teaching of Pollack et al. for the purpose of separating adapter ligated nucleic acid fragments from solid phase reversible immobilization beads in a droplet in the oil (Pollack et al. ¶ 0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798